PER CURIAM:
Edward James Egan, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Egan’s motion for appointment of counsel and affirm for the reasons stated by the district court. Egan v. Holt, No. 7:05-cv-00280, 2006 WL 1519943 (W.D.Va. May 25, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.